FILED
                                                                               October 13, 2021
                                                                                EDYTHE NASH GAISER, CLERK
                             STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re L.T., P.S., and K.W.

No. 21-0059 (Raleigh County 19-JA-174-P, 19-JA-175-P, and 19-JA-176-P)



                               MEMORANDUM DECISION


        Petitioner Mother C.S., by counsel Stanley I. Selden, appeals the Circuit Court of Raleigh
County’s December 14, 2020, order terminating her parental rights to L.T., P.S., and K.W. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Katherine A. Campbell, filed a response in support of the circuit court’s order and a
supplemental appendix. The guardian ad litem (“guardian”), John F. Parkulo, filed a response on
behalf of the children also in support of the circuit court’s order. On appeal, petitioner argues that
the circuit court erred in terminating her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In July of 2019, the DHHR filed an abuse and neglect petition alleging that petitioner
abused substances, including alcohol, and exposed the children to domestic violence. The DHHR
had been involved with the family since December of 2018 when petitioner tested positive for
opiates, amphetamine, and tetrahydrocannabinol (“THC”) upon giving birth to K.W. In April of
2019, petitioner tested positive for cocaine, and in July of 2019, petitioner overdosed on narcotics
and was revived with naloxone. After petitioner returned from the hospital, the DHHR followed
up with a home visit, and a worker found visible bruises on petitioner as well as on P.S.
Additionally, both P.S. and L.T. disclosed witnessing domestic violence in the home. Then five-
year-old P.S. reported that petitioner grabbed her by her hair and threw her, and the worker
observed a large knot and bruise on P.S.’s forehead. Then eleven-year-old L.T. confirmed the

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
incident to the worker. The DHHR alleged that petitioner failed to take P.S. to seek medical care
for the knot and bruise. During her interview concerning the July of 2019 incident, petitioner
admitted to fighting with K.W.’s father about money and stated that she passed out after drinking
a bottle of liquor. She told the worker that after she passed out, she woke up when paramedics
revived her. According to the DHHR worker, petitioner had a visible black eye and other bruises.

         The circuit court held an adjudicatory hearing in September of 2019, wherein petitioner
stipulated to the allegations contained in the petition. The circuit court accepted the stipulation and
adjudicated petitioner as an abusing parent. The circuit court further granted petitioner a post-
adjudicatory improvement period, the terms of which included random drug screening, supervised
visitations, domestic violence counseling, a forensic psychological evaluation, and parenting and
adult life skills sessions. Petitioner completed her forensic psychological evaluation in November
of 2019. According to the evaluation, petitioner’s prognosis for future attainment of minimally
adequate parenting was “guarded,” which meant that “there [were] significant problems in the
case” that could be barriers for petitioner. The circuit court held a review hearing upon petitioner’s
progress in December of 2019. The DHHR voiced concerns with petitioner’s ongoing positive
drug screens for alcohol and THC, and petitioner admitted to failing seventeen screens. The court
stated to petitioner, “[c]ontinued failing at the rate you’re doing is ultimately going to lead to the
termination of your parental rights.” Petitioner responded, “I know that.” The circuit court then
ordered that petitioner’s post-adjudicatory improvement period continue.

        Due to the COVID-19 pandemic and the judicial emergency, the review hearing set for
March of 2020 was cancelled and rescheduled for July of 2020. At the hearing, the DHHR
indicated that petitioner tested positive for nonprescribed morphine in May of 2020 and continued
to test positive for alcohol. Despite these positive drug and alcohol screens, the DHHR
recommended that petitioner’s improvement period be extended. Petitioner proffered that she had
completed all but four of her SAFE program classes, which address domestic violence and anger
management. She also stated that her twelve-step program for drug counseling had been
temporarily suspended due to the COVID-19 pandemic. In light of certain services being
suspended and petitioner’s progress in some aspects of her case plan, the court granted petitioner
an extension of her improvement period. However, the court ordered petitioner to immediately
enroll in inpatient treatment to address her alcohol and substance abuse if she tested positive for
alcohol or illicit drugs in the future. The court noted that missed drug screens or administrative
positives due to diluted samples would be considered as attempts to evade a positive drug or
alcohol screen.

       The court held a final review hearing in October of 2020 to address petitioner’s progress
made during her improvement period. Petitioner failed to appear, but counsel represented her. The
record gives no explanation for petitioner’s absence. The court then set the matter for disposition.

        In December of 2020, the circuit court held a final dispositional hearing. The DHHR
worker testified that petitioner stopped submitting to drug and alcohol screens on August 25, 2020,
which resulted in the suspension of petitioner’s supervised visitations. Petitioner also stopped
attending her SAFE program classes on August 29, 2020. The DHHR worker testified that the
children had been in the DHHR’s custody for the previous seventeen months. He also stated that
despite learning that petitioner enrolled into a twenty-eight-day drug rehabilitation program on

                                                  2
November 17, 2020, he maintained his position that terminating petitioner’s parental rights was in
the children’s best interests. On cross-examination by the guardian, the worker answered that
petitioner’s improvement period and extension thereof had expired by its own terms.

        Petitioner testified that she relapsed in October of 2020, and then entered a fourteen-day
drug detoxification program in Lewisburg, West Virginia. She stated that she missed the final
review hearing in October of 2020 because she was enrolled in this program. After completing that
program, petitioner stated that she stayed with her mother for a week and then entered into another
program in Fairmont, West Virginia, on November 17, 2020. She stated that the estimated
discharge date was December 15, 2020. On cross-examination, petitioner stated that she did not
tell her attorney that she would not be present for the October of 2020 hearing due to the drug
detoxification in Lewisburg, West Virginia. When the court asked petitioner whether she had any
documentation or further proof of her completion of drug detoxification and enrollment in her
current program, she stated that she did not.

        Ultimately, the court found that petitioner failed to substantially comply with the terms of
her case plan. Petitioner continued to test positive for drugs and alcohol throughout the proceedings
and did not enroll in an inpatient drug rehabilitation program until faced with termination. The
circuit court found that the children deserved permanency and could no longer wait on petitioner
to address her drug and alcohol addiction. The court found that there was no substantial likelihood
that petitioner could improve her parenting deficiencies in the near future and terminated her
parental rights by order entered on December 14, 2020. 2

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).



       2
         L.T.’s father’s parental rights were terminated below. P.S.’s father’s parental rights remain
intact, but respondents indicate that the father plans to relinquish his parental rights to P.S. The
permanency plan for L.T. and P.S. is adoption by the maternal aunt. K.W. was reunified with his
father, who successfully completed an improvement period and was dismissed from the
proceedings.
                                                  3
        On appeal, petitioner argues that the circuit court improperly terminated her parental rights
when her post-adjudicatory improvement period and extension thereof had not been terminated.
Petitioner cites West Virginia Code § 49-4-610(7), which provides that

       [u]pon the motion by any party, the court shall terminate any improvement period
       granted pursuant to this section when the court finds that respondent has failed to
       fully participate in the terms of the improvement period or has satisfied the terms
       of the improvement period to correct any behavior alleged in the petition or
       amended petition to make his or her child unsafe.

Although petitioner is correct that no party moved to terminate her improvement period, there was
no need to do so as the improvement period expired. We disagree with petitioner’s logic that
improvement periods are indefinite until and unless they are terminated by motion. A post-
adjudicatory improvement period is “not to exceed six months” and extensions are not to “exceed
three months.” See W. Va. Code §§ 49-4-610(2) and (6). Additionally, West Virginia Code § 49-
4-610(9) places time limits on improvement periods. Instead, we agree with the circuit court’s
finding that petitioner’s post-adjudicatory improvement period expired by its own terms and,
therefore, did not need to be terminated. The court held a final review hearing in October of 2020—
the end of petitioner’s post-adjudicatory improvement period. Therefore, petitioner’s contention
that a party was required to move to terminate her post-adjudicatory improvement period before
the court could move forward with disposition is misplaced, and petitioner is entitled no relief in
this regard.

        We next address petitioner’s argument that the circuit court erred in terminating her
parental rights when she was enrolled in drug treatment at the time of the dispositional hearing.
Essentially, petitioner argues that she substantially complied with the terms and conditions of her
case plan, as she completed five of its six goals. In her brief, petitioner states “[t]he last remaining
goal, admittedly the most important goal, was for her to get herself off of drugs or alcohol.”
Petitioner concedes in her brief that she relapsed in October of 2020 and stopped participating in
services. Nonetheless, petitioner argues that the circuit court should have given her more time to
complete the drug rehabilitation program before terminating her parental rights.

       West Virginia Code § 49-4-604(c)(6) provides that a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination of parental rights is
necessary for the children’s welfare. Pursuant to West Virginia Code § 49-4-604(d)(3), a circuit
court may determine that there is no reasonable likelihood that the conditions of neglect or abuse
can be substantially corrected when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical, mental
       health, or other rehabilitative agencies designed to reduce or prevent the abuse or
       neglect of the child, as evidenced by the continuation or insubstantial diminution
       of conditions which threatened the health, welfare, or life of the child.




                                                   4
        As outlined above, the evidence demonstrates that petitioner failed to respond to or follow
through with a reasonable family case plan. Although petitioner complied with several aspects of
the case plan, including completing the forensic psychological evaluation and some SAFE classes
and some counseling, petitioner ceased participation in services including drug screening in
August of 2020. Petitioner concedes that she relapsed in October of 2020, however, petitioner
failed to stay in contact with her counsel and the DHHR regarding this relapse and her alleged
actions taken regarding drug rehabilitation. As noted by the circuit court, petitioner provided no
confirmation that she completed drug detoxification and was actively enrolled in another drug
rehabilitation program. Furthermore, the evidence supports the termination of petitioner’s parental
rights as necessary for the children’s welfare, as the court found that they required permanency
that could not be achieved due to petitioner’s refusal to correct the conditions of abuse and neglect
at issue.

        Most importantly, petitioner’s argument that the circuit court should have allowed her
additional time to address her substance abuse wholly disregards the children’s best interest as
well as the statutory timeframes for child abuse and neglect matters.

        Notwithstanding any other provision of this section, no combination of any
        improvement periods or extensions thereto may cause a child to be in foster care
        more than fifteen months of the most recent twenty-two months, unless the court
        finds compelling circumstances by clear and convincing evidence that it is in the
        child’s best interests to extend the time limits contained in this paragraph.

W. Va. Code § 49-4-610(9). According to the record, by the time of the dispositional hearing in
December of 2020, the children had been placed in the DHHR’s custody for more than seventeen
months. Therefore, the children’s permanency was already delayed and outside the statutory
timeframes. The children deserve permanency and stability and should not be forced to wait in
perpetuity for petitioner to address her drug and alcohol addiction. We have previously held that
“[c]ourts are not required to exhaust every speculative possibility of parental improvement . . .
where it appears that the welfare of the child[ren] will be seriously threatened.” Cecil T., 228 W.
Va. at 91, 717 S.E.2d at 875, Syl. Pt. 4, in part (citation omitted). As such, it is clear that that there
was no reasonable likelihood that petitioner could substantially correct the conditions of abuse and
neglect and the children’s welfare required termination of petitioner’s parental rights.

        Furthermore, based upon these findings, petitioner was not entitled to a less-restrictive
dispositional alternative. We have held that

                “[t]ermination of parental rights, the most drastic remedy under the
        statutory provision covering the disposition of neglected children, [West Virginia
        Code § 49-4-604] may be employed without the use of intervening less restrictive
        alternatives when it is found that there is no reasonable likelihood under [West
        Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
        substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
        114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011).

                                                    5
     For the foregoing reasons, we find no error in the decision of the circuit court, and its
December 14, 2020, order is hereby affirmed.


                                                                                    Affirmed.

ISSUED: October 13, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                              6